Wallace, Circuit Judge,
{charging jury.) It is my duty to instruct you that the plaintiff is not to have a verdict, upon any theory of the facts, for the loss of any money which he was not carrying as a passenger for the purposes of his journey. The defendant, as a sleeping car company, was not a common carrier or an insurer. By accepting compensation for furnishing sleeping accommodations to the plaintiff, the defendant assumed the obligation to exercise reasonable care to' protect from loss or injury all such property as plaintiff was entitled to carry with him as a passenger. Every traveler, by railroad or other conveyance, is entitled to carry with him such a sum of money as is reasonably appropriate, in view of his circumstances and condition in life, to provide for his wants and comfort during his contemplated journey. If it is lost, or any part of it, while in any sense within the custody of the sleeping car company, by the negligence of the officers and servants of the company, and without contributing negligence on the part of the passenger, the sleeping ear company is liable. If the passenger chooses to carry any other money,he does so at liis own risk, unless some special circumstances exist to impose some peculiar duty upon the company, lío such special circumstances have been shown in this case. The circumstance that the plaintiff had put aside for the expenses of his trip the money which he carried in his pocketbook indicates quite cogently what sum he himself considered as adequate for his needs; and, if you conclude that this was all the money he was entitled to carry for his traveling expenses, ho has sustained no loss for which the defendant is responsible, and the defendant should have a verdict.